Name: Commission Regulation (EEC) No 2093/84 of 19 July 1984 on the analytical procedures to be used in determining the dry matter, fatty matter and sugar content of certain ordinary bakers' wares falling within heading No 19.07 of the Common Customs Tariff
 Type: Regulation
 Subject Matter: health;  foodstuff;  agri-foodstuffs
 Date Published: nan

 21 . 7 . 84 Official Journal of the European Communities No L 193/ 15 COMMISSION REGULATION (EEC) No 2093/84 of 19 July 1984 on the analytical procedures to be used in determining the dry matter, fatty matter and sugar content of certain ordinary bakers' wares falling within heading No 19.07 of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by the Act of Accession of Greece, and in particular Article 3 thereof, Whereas Commission Regulation (EEC) No 803/80 (2) provides that ordinary bakers' wares containing not more than 5 % by weight, calculated on the dry product, of either fats or sugars (determined and expressed as glucose after inversion) shall fall within Common Customs Tariff heading No 19.07 ; Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, it is necessary to adopt provisions concerning the analytical procedures to be used in determining the characteris ­ tics of the products covered by Regulation (EEC) No 803/80 ; Whereas the studies carried out and additional research results indicate that the following analytical procedures are appropriate :  dry matter : to be determined by drying a represen ­ tative sample to constant mass at 103 ± 2 °C,  fatty matter : to be determined after hydrolysis by hydrochloric acid . Substances which can be extracted with petroleum ether after that hydrolysis shall be regarded as fatty matter,  sugar content : to be determined, after inversion, in accordance with Method 6 (Luff-Schoorl method) of Annex II to Commission Directive 79/796/ EEC ('). An enzymatic method shall be employed for inversion which ensures that only sucrose is inverted ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 The analytical characteristics referred to in Regulation (EEC) No 803/80 shall be determined by means of the procedures set out below :  dry matter content : to be determined by drying a representative sample to constant mass at 103 ± 2 °C,  fatty matter content : to be determined after hydro ­ lysis by hydrochloric acid . Substances which can be extracted with petroleum ether after that hydro ­ lysis shall be regarded as fatty matter,  sugar content content : to be determined, after inversion , in accordance with Method 6 (Luff- Schoorl method) of Annex II to Directive 79/796/EEC . An enzymatic method shall be employed for inversion which ensures that only sucrose is inverted. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1984 For the Commission Karl-Heinz NARJES Member of the Commission ( ¢) OJ No L 14, 21 . 1 . 1969, p . 1 . (2) OJ No L 87, 1 . 4 . 1980, p . 55 . (') OJ No L 239, 22 . 9 . 1979 , p. 24 .